DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on August 21, 2018, is a continuation of an international PCT application, filed on May 13, 2016, and is a continuation of an international PCT application, filed on February 22, 2016.
Response to Amendment
This Office action is in response to the amendment and arguments on June 22, 2022. Claims 1, 7, 8, 10, 12 and 14 were amended. Claims 9, 11 and 13 were canceled. Claims 1-8, 10, 12 and 14 are pending for consideration in the present U.S. non-provisional application.
Response to Arguments
The arguments (pages 5-14) directed to the rejections under 35 U.S.C. 103 have been considered. The arguments are directed to the amendment, and considered as moot in view of new grounds of rejection. Accordingly, the rejections under 35 U.S.C. 103 are revised.
Allowable Subject Matter
Claims 2, 10, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be considered as allowable if rewritten in independent form to include all of the limitations of the respective base claim and any intervening claims. The following is an examiner’s statement of reasons for the indication of allowable subject matter. The claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Naka et al. (US 2009/0147734 A1) in view Boariu et al. (US 2010/0329197 A1).
1. A communication device (Naka, FIG. 9) comprising: 
a receiver that receives a packet from another communication device (Naka, FIG. 9, Id.); 
a transmitter that executes first transmission processing, in which an ACK (acknowledgement) indicating reception of a first number of packets is transmitted to the other communication device every time the first number of packets are received from the other communication device (Naka, para. [0127], “When the frame number and ACK/NACK are inputted from transmission control section 405, and the reception quality information and block ACK transmission command (transmission command and transmission timing) are inputted from reception quality information generation section 403, block ACK generation section 404 generates a block ACK frame in a frame format where the frame number, the ACK/NACK, and the reception quality information are included, and outputs the block ACK frame in accordance with the transmission timing included in the block ACK transmission command…”), and second transmission processing, in which an ACK indicating reception of a second number of packet/packets, the second number being smaller than the first number, is transmitted to the other communication device every time the second number of packet/packets is/are received from the other communication device (Naka, para. [0127], “…In FIG. 9, the frame number and ACK/NACK are the frame number corresponding to QoS data #1 through 5, and ACK/NACK information relating to each frame of QoS data #1 through 5, respectively. The reception quality information is computed based on the result of measuring the reception quality relating to the subcarrier for the pilot signal transmitted from wireless LAN base station 300.” Id.); and 
a controller that controls the transmitter to execute the first transmission processing when a radio quality of wireless communication with the other communication device is unfavorable (Boariu, para. [0040], “…For example, the base station 104 may send a transmission schedule indicating that a given mobile node 106 should aggregate three ACKs and/or NAKs if the uplink channel quality is high, two ACKs and/or NAKs if the uplink channel quality is medium, and only one (i.e., no aggregation) if the uplink channel quality is low. Updating the ACK/NAK aggregation indicator 208 dynamically, such as with each transmission schedule 200, or periodically, after every `n` transmission schedules 200, may allow the base station 104 to vary the mobile stations' 106, 108, 110 aggregation of ACKs and/or NAKs based on varying uplink channel conditions.”)
Naka et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Boariu et al. provides prior art disclosure and suggestions for the claimed invention, such as a controller that controls the transmitter to execute the first transmission processing when a radio quality of wireless communication with the other communication device is unfavorable (Boariu, para. [0040], “…For example, the base station 104 may send a transmission schedule indicating that a given mobile node 106 should aggregate three ACKs and/or NAKs if the uplink channel quality is high, two ACKs and/or NAKs if the uplink channel quality is medium, and only one (i.e., no aggregation) if the uplink channel quality is low. Updating the ACK/NAK aggregation indicator 208 dynamically, such as with each transmission schedule 200, or periodically, after every `n` transmission schedules 200, may allow the base station 104 to vary the mobile stations' 106, 108, 110 aggregation of ACKs and/or NAKs based on varying uplink channel conditions.” Id.) The prior art disclosure and suggestions of Boariu et al. are for reasons of enabling a variance in the aggregation of ACKs based on a variance in the uplink channel conditions (Boariu, para. [0040], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling a variance in the aggregation of ACKs based on a variance in the uplink channel conditions.
3. The communication device according to claim 1, further comprising a measurer for measuring the radio quality (Boariu, paras. [0023], [0040], “…The channel quality may also be determined based on a channel quality indicator received from the mobile station 106, 108, 110, for example. […] Updating the ACK/NAK aggregation indicator 208 dynamically, such as with each transmission schedule 200, or periodically, after every `n` transmission schedules 200, may allow the base station 104 to vary the mobile stations' 106, 108, 110 aggregation of ACKs and/or NAKs based on varying uplink channel conditions.” Id.)
4. The communication device according to claim 3, wherein 
the measurer measures the radio quality periodically (Boariu, paras. [0023], [0040], Id.), and 
the controller controls the transmitter when the radio quality is measured (Boariu, paras. [0023], [0040], Id.)
5. The communication device according to claim 1, further comprising a radio quality acquirer that acquires information relating to the radio quality from a relay device that relays packets that are exchanged with the other communication device and allocates radio waves used for the wireless communication (Naka, para. [0127], Id.)
6. The communication device according to claim 1, further comprising a radio quality acquirer that acquires information relating to the radio quality from the other communication device, which allocates radio waves used for the wireless communication (Naka, para. [0127], Id.)
7. A communication method (Naka, FIG. 9, Id.) comprising: 
receiving a packet from another communication device (Naka, FIG. 9, Id.); and 
executing either first transmission processing, in which an ACK (acknowledgement) indicating reception of a first number of packets is transmitted to the other communication device every time the first number of packets are received from the other communication device (Naka, para. [0127], Id.), and second transmission processing, in which an ACK indicating reception of a second number of packet/packets, the second number being smaller than the first number, is transmitted to the other communication device every time the second number of packet/packets is/are received from the other communication device (Naka, para. [0127], Id.), wherein the other communication device executes the first transmission processing when wireless quality of wireless communication with the other communication device is unfavorable (Boariu, para. [0040], Id. cf. Claim 1).
Naka et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Boariu et al. provides prior art disclosure and suggestions for the claimed invention, such as wherein the other communication device executes the first transmission processing when wireless quality of wireless communication with the other communication device is unfavorable (Boariu, para. [0040], Id.) The prior art disclosure and suggestions of Boariu et al. are for reasons of enabling a variance in the aggregation of ACKs based on a variance in the uplink channel conditions (Boariu, para. [0040], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling a variance in the aggregation of ACKs based on a variance in the uplink channel conditions.
8. A communication system (Naka, FIG. 9, Id.) comprising: 
a first communication device that transmits a packet to a second communication device (Naka, FIG. 9, Id.); and 
the second communication device, which receives the packet from the first communication device and executes either first transmission processing, in which an ACK (acknowledgement) indicating reception of a first number of packets is transmitted to the first communication device every time the first number of packets are received from the first communication device (Naka, para. [0127], Id.), and second transmission processing, in which an ACK indicating reception of a second number of packet/packets, the second number being smaller than the first number, is transmitted to the first communication device every time the second number of packet/packets is/are received from the first communication device (Naka, para. [0127], Id.), wherein the second communication device executes the first transmission processing when wireless quality of wireless communication with the first communication device is unfavorable (Boariu, para. [0040], Id. cf. Claim 1).
Naka et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Boariu et al. provides prior art disclosure and suggestions for the claimed invention, such as wherein the second communication device executes the first transmission processing when wireless quality of wireless communication with the first communication device is unfavorable (Boariu, para. [0040], Id.) The prior art disclosure and suggestions of Boariu et al. are for reasons of enabling a variance in the aggregation of ACKs based on a variance in the uplink channel conditions (Boariu, para. [0040], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling a variance in the aggregation of ACKs based on a variance in the uplink channel conditions.
Claim Objections
Claims 7 and 8 are objected to because of the following informalities. Claims 7 and 8 recite executing “either” first transmission processing “and” second transmission processing (claim 7, ll. 3-7, claim 8, ll. 5-9). The combination of the words “either” and “and” is not grammatically acceptable. The claims are construed with a broadest reasonable interpretation as directed to “either” the first transmission processing or the second transmission processing. It is recommended to amend the claims to delete the word “either” in order to include both the first transmission processing and second transmission processing. Appropriate correction is required.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached at (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476